DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Group D (Claims 1-4, 7-13, and 16) in the reply filed on 06/14/2022 is acknowledged.  The traversal is on the ground(s) that there are significantly overlapping patentable features among Groups A-D and that there is no burden in searching all groups.  This is not found persuasive because as provided in 37 CFR 1.475(a), the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  Since all of the groups require the technical features of Claim 1, these technical features are not special technical features as the features do not make a contribution over the prior art in view of Roberts et al. (US 2017/0106482 A1), which is shown in the restriction requirement mailed on 05/05/2022.  The restriction/election requirement is therefore deemed proper and is made FINAL.
Claims 1-4, 7-13, and 16 are examined.  Claims 5-6, 14-15, and 17-20 are withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities:
  In [0053], line 4, change: “the first [[potion]] portion 98”
  In [0057], line 1, change: “The method in Fig. [[12]] 18”
Appropriate correction is required.

Claim Objections
Claims 2, 8, and 11 are objected to because of the following informalities:
Claim 2, line 2, change: “[[the]] a majority of the first component portion is radially inward of [[the]] a majority of the second component portion.”
Claim 8, line 5, change: “outward from [[the]] a top of the airfoil body portion;”
Claim 11, line 7, change: “of the at least one surface…”
Claim 11, line 8, change: “of the at least one surface…”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling source recited in claims 10 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	Claim 1 - “a joining process” read as a process [means] for joining. 

has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders:
a.	Claim 1 – “process”
coupled with functional language:
a.	“for joining”
without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a. Corresponding structure is found in [0042].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9, lines 3-4 recites “at least one mechanical stop extending radially outward from the radially outer side of the airfoil body portion”.  The claim currently lacks antecedent basis for the terms “the radially outer side”.  In addition, it is unclear if the “radially outer side” is equivalent to “the top of the airfoil body portion” (recited in claim 8, line 5) or if these two features of the airfoil body portion are different.  It is strongly recommended to use consistent terminology in the claim set to avoid any ambiguity by using only “top” in both claims or only “radially outer side” in both claims.  

Claim 11 recites the limitation "the airfoil" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims are also rejected due to their dependency of a rejected independent claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 2017/0107823 A1).
Regarding claim 1, Roberts et al. discloses a hot gas path component assembly (Fig. 9B) comprising: 
a first component portion (airfoil body 202, [0053]) comprising a first set of interlocking features (projections 16, [0053], examples shown in Figs. 2-5); 
a second component portion (airfoil tip 216, [0053]) comprising a second set of interlocking features (projections 16, [0053], examples shown in Figs. 2-5), the second set of interlocking features mechanically coupled to the first set of interlocking features (the projections from each component portion (202, 216) interlock in an interlocking transition zone 10, [0053], examples shown in Figs. 2-3); and 
fill material disposed at an interface between at least one surface of the first set of interlocking features and at least one surface of the second set of interlocking features (as shown in Fig. 5, brazing filler material is disposed between the interlocking projections 16 from the component portions 210, 216, [0033]); 
wherein the fill material is disposed during a joining process (i.e., during the joining process of additive manufacturing, [0033], further, the limitation “wherein the fill material is disposed during a joining process” renders the claim as a product-by-process claim.  As shown above, the apparatus or structure claimed is identical to that described in the reference and is therefore anticipated by the reference because patentability of a product does not depend on its method of production. See MPEP 2113); and 
wherein the second component portion (216) is joined to the first component portion (202) via both the fill material (brazing filler material is disposed between the interlocking projections 16 from the component portions 210, 216, [0033]) and the first and second sets of interlocking features (plurality of projections 16 pertaining to component portions 202, 216, as exemplarily shown in Figs. 2-5).
Regarding claim 2, Roberts et al. discloses wherein the majority of the first component portion (airfoil body portion 202) is radially inward of the majority of the second component portion (airfoil tip portion 216, as shown in Fig. 9B, majority of airfoil body portion 202 is radially inward of airfoil tip portion 216).
Regarding claim 3, Roberts et al. discloses wherein the first component portion is an airfoil body portion (portion 202 is an airfoil body portion, as shown in Fig. 9B, [0053]); and wherein the second component portion is an airfoil tip portion (portion 216 is an airfoil tip portion, as shown in Fig. 9B, [0053]).
Regarding claim 4, Roberts et al. discloses wherein the first and second sets of interlocking features (i.e., plurality of projections 16, [0053]) comprise at least one of trapezoidal teeth, triangular teeth, a dovetail, and shiplap (trapezoidal teeth shown in Fig. 3, [0031]).
Regarding claim 7, Roberts et al. discloses wherein the fill material comprises braze material ([0033], lines 5-8).
Regarding claim 12, Roberts et al. discloses a primary braze area (area of region “A” shown in Fig. 5’ below); and a secondary braze area (area of region “B”, Fig. 5’); wherein the primary braze area is larger than the secondary braze area (as shown in Fig. 5’, area “A” is larger than area “B”).

    PNG
    media_image1.png
    373
    541
    media_image1.png
    Greyscale

Fig. 5’
Regarding claim 16, Roberts et al. discloses wherein at least one surface (“s1”, Fig. 5’) of the airfoil body portion (surface “s1” pertaining to a projection 16 of the airfoil body portion 202, which is equivalent to first component 12 shown in Fig. 5) is brazed ([0033, brazing filler material 36) to and radially outside of at least one surface of the airfoil tip portion (surface “s1” is radially outside of surface “s2” which pertains to a surface of a projection 16 of airfoil tip portion 216, which is equivalent to second component 14 in Fig. 5’).

Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the closest prior art of record is Roberts et al. (US 2017/0107823 A1) and Jones (US 2014/0255194 A1).
Roberts et al. fails to disclose or suggest of first and second grooved rails being adjacent the airfoil pressure and suction sides wherein the rails extend radially outward form the top of the airfoil body portion.  
Jones discloses of an interlocking airfoil tip portion and an interlocking airfoil body portion (as shown in Figs. 7-15), airfoil pressure and suction side (airfoil pressure and suction sides shown in Fig. 15), and rails (38), but fails to disclose or suggest of the rails extending radially outward from the top of the airfoil body portion.  As shown in Figs. 7, 13, and 14, the rails (38) extend radially outward from the top of the airfoil tip portion, not the airfoil body portion.  It would not have been obvious to one of ordinary skill in the art to modify such that the rails radially extend outward from the airfoil body portion because such modification would significantly alter the design of the interlocking tenons 57, which would disrupt the functionality of the disclosed design in Jones.
Regarding claim 13, the prior art of record discloses of a cooling passage (Roberts, 38; Jones, 48), but each fail to disclose or suggest wherein cooling fluid flows into the interface between the first component portion and the second component portion only if there is a discontinuity in the fill material at the interface.

Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-11 are dependent claims of allowable claim 8.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        08/08/2022